Title: Household Accounts of Benjamin Franklin and John Adams at Passy, 9 April – 24 August 1778
From: Adams, John
To: 


     
      
       9 April – 24 August 1778
      
     
     
     
      
      
      Debit
      Credit
     
     
      1778
      
      Livs.
      s
      d
      Livs.
      s
      d
     
     
      
      Brought forward
      11706.
      18.
      
      11418.
      17.
      
     
     
      9 April
      To Commissioners by an order upon Monsr. Grand
      
      
      
      4800.
      
      
     
     
      
      a Commissioner to Paris
      1.
      10.
      
      
      
      
     
     
      10
      Brunel Joiner for Work done at Passy
      124.
      5.
      
      
      
      
     
     
      
      Baton for the hire of Carriage and Horses for B. F. 2 Months less one Day
      660.
      
      
      
      
      
     
     
      
      Coachman
      3.
      
      
      
      
      
     
     
      
      Bringing of Mr. Adams’s Things from Paris
      3.
      12.
      
      
      
      
     
     
      15
      Dr. Franklin’s Shoemaker for Work brought home
      36.
      
      
      
      
      
     
     
      16
      Wheel-Wright for Work done for Mr. Deane
      168.
      
      
      
      
      
     
     
      
      Advanced Madame Lefark in Part of Account for Family Expences
      240.
      
      
      
      
      
     
     
      
      Pair of Shoe Buckles for Mr. John Adams. (Silver)
      36.
      
      
      
      
      
     
     
      
      Pair of Knee bucklesfor Do. (Stone)
      18.
      
      
      
      
      
     
     
      22
      Advanced John Adams Esqr
      480.
      
      
      
      
      
     
     
      23
      Wood Merchant
      440.
      
      
      
      
      
     
     
      
      Benjamin F. Baches’s Schooling
      451.
      18.
      
      
      
      
     
     
      24
      Dumont, his Wages from 10th. Decr. to 10th. April. his Allowance for Wine during that time and Washing from 10. Feb. to 10. April Likewise his Account of his Dinners, when at Paris-The whole ammounting to
      174.
      5.
      
      
      
      
     
     
     
      
      John Chandler by order of the Commissioners, to bear his Expenses to Bourdeaux
      180.
      
      
      
      
      
     
     
      25
      Made. Lefark for Washing for B. F. and Grandson from 14. Novr. to 14. March
      57.
      4.
      
      
      
      
     
     
      
      Nine hundred Glass Bottles for the Burgundy Wine
      243.
      
      
      
      
      
     
     
      1 May
      Advanced Made. Lefark in part of Account of Family Expences
      360.
      
      
      
      
      
     
     
      
      Hire of Horses for Mr. Silas Deane (by Account)
      120.
      
      
      
      
      
     
     
      
      Hill, Taylor, the Remainder of Mr. Silas Deanes Account
      278.
      
      
      
      
      
     
     
      4
      St. Louis, his Wages &ca. from 21 March to this Day
      34.
      12.
      
      
      
      
     
     
      
      St. Louis Account of his Dinners when obliged to dine from home
      41.
      18.
      
      
      
      
     
     
      
      Advanced B. Franklin
      72.
      
      
      
      
      
     
     
      6
      To Commissioners by an Order upon Mr. Grand
      
      
      
      4800.
      
      
     
     
      
      Advanced Mr. John Adams
      480.
      
      
      
      
      
     
     
      7
      Paid Blondin the remainder of his Account when in the Service of Silas Deane Esqr.
      414.
      1.
      
      
      
      
     
     
      
      Blondin´s Brother, Servant likewise of Mr. Silas Deane his Account
      244.
      16.
      
      
      
      
     
     
      
      Mr. Silas Deanes Account with the Sadler for Work done
      6.
      
      
      
      
      
     
     
      
      B. Franklin’s Account with Sadler
      11.
      10.
      
      
      
      
     
     
      8
      Dinner for some Americans at Versailles when Mr. Adams was presented to the King
      24.
      
      
      
      
      
     
     
      11
      Mr. Holker’s Account of Expences for conveying the Mocurr" rend="CSS(vertical-align: bottom)ent of General Montgomery from Paris to Rouen
      184.
      11.
      
      
      
      
     
     
     
      12
      Washerwoman
      18.
      
      
      
      
      
     
     
      13
      Advanced Me. Lefark in part of Account of Family Expences
      480.
      
      
      
      
      
     
     
      14
      Half a Pound of Sealing Wax and other Stationers Ware
      6.
      
      
      
      
      
     
     
      15
      Mr. Chaumont for I. Months hire of Carriage and Horses
      336.
      
      
      
      
      
     
     
      18
      Washing
      24.
      
      
      
      
      
     
     
      
      Passing the Ferry in going to Sourenne
      16.
      
      
      
      
      
     
     
      19
      Advanced Bn. Franklin
      288.
      
      
      
      
      
     
     
      
      Three Hatts for B. Franklins Coachman and Servants
      33.
      
      
      
      
      
     
     
      
      Stationers Ware
      13.
      
      
      
      
      
     
     
      
      Advanced Me. Lefark in part of Account of Family Expences
      1200.
      
      
      
      
      
     
     
      21
      Blank Book
      4.
      0.
      0
      
      
      
     
     
      22
      Maps of Europe and others
      12.
      10.
      
      
      
      
     
     
      30
      For the keeping of the Bay Horse from 1st. March to 10th. May at 30 Sols pr. Day.
      105.
      
      
      
      
      
     
     
      
      Postage of Letters that come under Cover to Mr.Chaumont
      32.
      
      
      
      
      
     
     
      4 June
      Dennis. (the Froteur,) his Wages from 26 Novr. 77. to 26 May 78 including Wine. Washing &ca
      159.
      6.
      
      
      
      
     
     
      5
      Advanced Me. Lefark in part of account of Family Expences
      360.
      
      
      
      
      
     
     
      
      Blondin. for I. Month in B. Franklin’s Service. including Wine Washing &ca
      61.
      17.
      
      
      
      
     
     
      6
      Dumont. his Account of Dinners. when from home. Postage of Letters. & other small Expences
      44.
      13.
      
      
      
      
     
     
      9
      Mr. Whithall, for Books for B. Franklin
      75.
      
      
      
      
      
     
     
     
      15
      To Commissioners by an Order upon M. Grand
      
      
      
      4800.
      
      
     
     
      
      Gave a poor Sailor from Dunkirk, by order of B. Franklin
      6.
      
      
      
      
      
     
     
      
      B. Franklins Shoemaker
      18.
      
      
      
      
      
     
     
      
      Advanced B. Franklin
      1800.
      
      
      
      
      
     
     
      
      Subscription for the Courier de 1’Europe
      48.
      
      
      
      
      
     
     
      19
      Paid Made. Lafark the Remainder of her Account for Family Expences from 8. of March to 8th. of this Month
      2246.
      15.
      
      
      
      
     
     
      
      (N.B. Her providing the Family ceased the 8. Day of this Month.)
      
      
      
      
      
      
     
     
      22
      Pd. Calais his Dinners when from Home, and Money he had advanced in paying Expresses to Versailles and Paris
      32.
       6.
      
      
      
      
     
     
      4 July
      Pd. Monsr. Brillon for 5 Vol. of Atlas Maritime
      120.
      
      
      
      
      
     
     
      5
      Pd. B. Fs. Washing from 18 May to this Day
      60.
      7.
      
      
      
      
     
     
      9
      Stationers Ware as by Account
      57.
      16.
      
      
      
      
     
     
      10
      Pd. the Tapissier for 6 Months hire of 2 Beds and other Charges
      78.
      
      
      
      
      
     
     
      13
      La Veuve Soubrilland, Traiteur, on Account of Silas Deane
      12.
      11.
      
      
      
      
     
     
      
      Silas Deanes Account with Blacksmith, at Passy
      80.
      10.
      
      
      
      
     
     
      
      B. Franklins Account with Do
      37.
      
      
      
      
      
     
     
      20
      Advanced Monsr. Montaigne (Maitre D’Hotel) in Part of Account of Family Expences
      288.
      
      
      
      
      
     
     
      22
      Pd. Calais, Dinners when from home and other small Charges
      48.
      
      
      
      
      
     
     
     
      8 August
      To Commissioners by an Order from upon M. Grand
      
      
      
      4800.
      
      
     
     
      
      Pd. M. Montaigne (Maitre d’hotel) the Family Expences from 8. June to I. July, having deducted the 288. Livs. Advanced him the 20. of June
      737.
      8.
      
      
      
      
     
     
      
      To Do. for Postage of Letters and Expresses to Versailles and Paris from 8th. of June to 1st. July
      283.
      11.
      
      
      
      
     
     
      
      To Do. for Family Expences from 1st. July to 1st. August
      2346.
      5.
      
      
      
      
     
     
      
      N.B. The Dinner of the 4. July, to Celebrate American Independency, amounts to 600 Livs. 7. Sols and is included in the Above Sum.
      
      
      
      
      
      
     
     
      
      M. Montaigne for Postage and Expresses from 1st. July to 1st. Agust
      127.
      14.
      
      
      
      
     
     
      
      Pd. Dumont (on his Departure) his Wages from 10 April to 10 August. Likewise his Account of Dinners when from home and other small Expences. the whole amounting to
      154.
      19.
      
      
      
      
     
     
      12
      Pd. Bowin, for 29 Cord of Wood, bought last June at Boulogne, at the Rate of 40 Livs. pr. Cord
      1160.
      
      
      
      
      
     
     
      
      Gave the Commis. to drink
      1.
       4.
      
      
      
      
     
     
      24
      Pd. B. Franklin’s Washer woman in part of Account
      39.
      15.
      
      
      
     
     
      
      
      Livs. 30332.
      13.
      
      Livs. 30618.
      17.
      
     
     
      
      
      
      
      
      
      
      
     
     
      
      Ballance due to Commissioners
      Livres 286.
       4.
      
      
      
      
     
    
   
      Error in the Article of the 6 Feb. 78. in putting the 88 Louis in livres—having put 30 Less—Deduct 30.
      Errors excepted
      Passy Septr. 14th. 1778
      W. T. Franklin
     
     